Title: To Thomas Jefferson from Philip B. Bradley, 1 October 1804
From: Bradley, Philip B.
To: Jefferson, Thomas


               
                  Sir,
                  Ridgefield in Connecticut 1st. October 1804
               
               The Directors of the Company incorporated by the State of Ohio by the name of “The Proprietors of the half Million Acres of Land lying South of Lake Erie, called Sufferers’ land” by their vote have requested me to make application of the President, reqesting that a Commissioner be appointed to hold a Treaty with the Indians for the purpose of enabling the Directors to extinguish the Indian title to said lands—
               From the information which the Directors have been able to obtain relative to the Indian title, they have reason to believe, that it may now be obtained. Such is the situation of the proprietors, that it has become extremely interesting to them, that the same should now be effected. It will be unnecessary for me to detail the considerations which now influence them to this measure, relying with confidence that the goodness of the President, and his knowledge of the unfortunate circumstances which led to the original grant of these lands, will be a sufficient inducement with him, to take all proper measures to make the property valuable to the sufferers.
               Therefore permit me in their behalf, to request the President that a Commissioner may be appointed for this purpose.
               If this measure should meet the approbation of the President, we hope to be able to effect the Treaty early in the coming spring
               I am, Sir, Your most obedient & humble Servant,
               
                  (Signed) Philip B. Bradley,
                  Chairman of sd. Directors.
               
            